358 U.S. 279
79 S. Ct. 312
3 L. Ed. 2d 298
Salvatore TERRITO, Charles Territo and Vincent Territo,  a Partnership, Trading as Territo & Sons, et  al., appellants,v.UNITED STATES of America and Interstate  Commerce Commission.
No. 454.
Supreme Court of the United States
January 12, 1959
Motion to Reinstate Denied April 20, 1959.

1
See 359 U.S. 963, 79 S. Ct. 875.


2
Mr. Francis J. Ortman, for appellants.


3
Solicitor General Rankin, Assistant Attorney General Hansen, Messrs. Robert W. Ginnane and James A. Murray, for the United States and Interstate Commerce Commission.


4
The appeal is dismissed for the reason that the notice thereof was not filed within the time provided by law. Order per curiam.